Citation Nr: 0710873	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  99-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for total occlusion of the right carotid 
artery.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by which the RO 
denied compensation for carotid artery occlusion under the 
provisions of 38 U.S.C.A. § 1151.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1999.  Then, in November 2000, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington DC.  
Transcripts of the veteran's testimony from both personal 
hearings are associated with the claims file.

The case was remanded by the Board to the RO in November 
2001, July 2003, and September 2005 for additional 
development of the record.  In addition, in April 2005, the 
Board sought an independent medical opinion concerning this 
claim.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that the veteran's total occlusion of the right 
carotid artery is the result of lack of timely follow-up VA 
treatment and the absence of surgical recommendations and 
that additional disability has resulted.  


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
total occlusion of the right carotid artery is warranted.  38 
U.S.C.A. 1151 (West 1991); 38 C.F.R. 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

The Board concludes that any deficiency in VCAA compliance 
with respect to either notice or assistance is harmless 
because the benefit sought has been granted.  The only 
deficiency in notice that might result in prejudice is the 
lack of information concerning disability ratings and 
effective dates under Dingess/Hartman.  The Board is of the 
opinion, however, that corrective action would result in 
great inconvenience to the veteran because it would simply 
delay the receipt of benefits to which the veteran is 
entitled.  The veteran will have ample opportunity to contest 
any disability rating or effective date at a later time.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C. § 1151 underwent a 
significant revision, effective October 1, 1997.  Amendments 
to 38 U.S.C. § 1151 made by Public Law 104-204 now require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.

However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Because the veteran filed his § 1151 claim prior to 
October 1, 1997, the less rigorous version of the law in 
effect prior to that date, described immediately below, is 
applicable.

In pertinent part, the applicable version of 38 U.S.C.A. § 
1151 provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 513 U.S. 115 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 513 
U.S. at 120, n.3: "We do not, of course, intend to cast any 
doubt on the regulations insofar as they exclude coverage for 
incidents of a disease's or injury's natural progression, 
occurring after the date of treatment. . . .VA's action is 
not the cause of the disability in those situations."



Factual Background 

The veteran contends that VA physicians failed to timely 
inform him of annual Doppler test results from 1991 to 1996, 
which indicated progression from partial blockage to total 
occlusion of the right carotid artery by about September 
1995.  The veteran has asserted that that if proper and 
timely treatment for his partially blocked right carotid 
artery were provided, a complete occlusion of the right 
carotid artery would have been averted.  In other words, the 
veteran argues that preventive measures should have been 
taken between 1991 and 1996 to prevent the blockage from 
increasing to 100 percent.  

The veteran alleges that VA physicians misread his Doppler 
reports, which also led to the total occlusion of the right 
carotid artery because the veteran was not informed of the 
total occlusion until one year after the 100 percent blockage 
was first detected by the Doppler studies.  As well, it has 
been conceded that one of the veteran's VA physicians 
indicated that a follow-up appointment would be scheduled in 
connection with the right carotid artery but then neglected 
to ever schedule the follow-up appointment.

In essence, the veteran claims that VA physicians failed to 
take preventive measures to avoid the right carotid artery 
from becoming completely occluded.

The record reflects that a Doppler study administered the 
veteran at a non-VA medical facility in September 1991 
revealed that there was less than 50 percent occlusion 
involving his right and left carotid arteries.  A repeat 
Doppler, administered by VA in May 1994, revealed an 
approximately 50 to 60 percent plaque occlusion involving the 
right internal carotid artery.  

In September 1995, VA carotid Dopplers were performed and 
revealed the occlusion of the right internal carotid artery 
by significant hard plaque and that the situation was 
unchanged since the previous study in May 1994.  A  follow-up 
note composed later that day indicated a 100 percent blockage 
of the right carotid artery and a note stating, "should this 
be fixed? asymptomatic but good candidate."  Later in 
September 1995, a VA physician sent the veteran the following 
letter:

"I reviewed your Doppler test of your 
carotid arteries.  It shows about the 
same amount of blockage as before, but as 
we discussed in clinic, this is a fairly 
large amount of blockage.

I would like for us to get another 
opinion about whether it would be good to 
have any further treatment for this or 
not.  For this reason, I am going to set 
you up to see a neurologist, Dr. Massey.  
I will arrange for an appointment to be 
mailed to you..."

No progress notes from Dr. Massey are contained in the 
medical record.  

In March 1996, the veteran indicated that he desired a second 
opinion from a private physician, Dr. A. Ammar.  A VA nurse 
was instructed to call Dr. Ammar to schedule an appointment 
for the veteran regarding a 100 percent right carotid artery 
occlusion and a 60 percent left carotid artery blockage.  

In March 1996, Dr. Ammar wrote that the veteran did not voice 
complaints relevant to carotid symptomatology.  Indeed, he 
specifically denied hemiparesis and aphagia.  The 1991 
history of right amaurosis fugax was vague according to Dr. 
Ammar.  Dr. Ammar mentioned the September 1995 VA carotid 
ultrasound that revealed a complete occlusion of the right 
internal carotid artery and that he was planning a repeat 
ultrasound and that he would consider a left carotid 
endarterectomy if the veteran became symptomatic or if the 
lesion progressed to greater than 70 percent stenosis.  He 
recommended an ultrasound of the left carotid artery every 
six months but indicated that there was no reason to 
recommend an ultrasound of the right carotid artery because 
it was totally occluded and no further treatment would be 
offered.

An April 1996 VA carotid Doppler revealed no significant 
changes in comparison with VA's September 1995 study and that 
there was total occlusion of the right internal carotid 
artery.  Stenosis of the left internal carotid artery was 
unchanged since September 1995.  

Pursuant to a Board request, in May 2005, a VA cardiologist 
reviewed the claims file in its entirety in order to provide 
an opinion regarding the issue on appeal herein.  The 
cardiologist indicated that the veteran suffered an apparent 
classic bout of amaurosis partialis fugax in September 1991, 
which prompted an evaluation of his carotid arteries, and an 
ultrasound Doppler reflected 30 percent stenosis of both the 
right internal carotid artery and the left common carotid 
artery.  Another carotid ultrasound and Doppler were not 
performed until May 1994.  In the cardiologist's opinion, the 
carotid ultrasounds and Dopplers should have been conducted 
at six-month intervals.  He further opined that if at any 
time stenosis of 60 to 70 percent of the right internal 
carotid artery were found, surgical intervention should have 
been highly recommended.  The cardiologist noted that the 
veteran's medical therapy with aspirin, diet and lipid 
control, and hypertension control were initiated but were 
inadequate.  However, the cardiologist asserted that he could 
find no evidence that the veteran suffered from any problems 
as a result of his right carotid artery occlusion.  Indeed, 
the cardiologist contended that since the carotid artery was 
already occluded in May 1994, follow-up appointments on 
behalf of the veteran would have been of no significant value 
other than to watch the left internal carotid artery.  

On May 2006 VA eye examination, the veteran reported 
bilateral eye pain.  Pain in the right eye, according to him, 
began five years prior.  The examiner indicated that in 1991, 
the veteran had amaurosis fugax partialis with 30 percent 
stenosis of the right internal carotid artery.  The right 
carotid artery was now completely occluded.  The examiner 
opined that the veteran's right eye pain could be secondary 
to ischemia secondary to carotid blockage and could be 
considered an additional disability secondary to complete 
right internal carotid artery occlusion.  However, according 
to the examiner, amaurosis fugax partialis should not be 
considered an additional disability stemming from complete 
carotid occlusion since it existed when the veteran had 30 
percent stenosis of the right internal carotid artery.  
Finally, the examiner concluded that ocular hypertension was 
unrelated to carotid occlusion.

On June 2006 VA medical examination, a VA examiner concluded 
that the only symptoms related to vascular disease were an 
old lacunar infarct that resulted from the aging process and 
current symptoms of right eye blurring of vision, night 
halos, and white vision with treadmill use.

In a November 2006 letter, J. Jittawait, O.D. opined that at 
least part of the veteran's blurry vision was due to his 
carotid artery occlusion.  During times of increased blood 
demand to the head such as exercise, he did not have 
sufficient profusion to maintain good vision. 

Discussion

It appears that the veteran's right carotid artery was 
blocked by up to 50 or 60 percent when he underwent VA 
testing in May 1994.  By September 1995 when the veteran was 
next examined by VA, the right internal carotid artery was 
totally occluded.  

In May 2005, a VA cardiologist asserted that after May 1994, 
carotid ultrasounds and Dopplers should have been conducted 
at six-month intervals and that if at any time stenosis of 60 
to 70 percent of the right internal carotid artery were 
found, surgical intervention should have been highly 
recommended.  

In the veteran's case, there is no indication of any 
instruction by VA to return for repeat examination in 
November 1994, six months after the May 1994 testing was 
completed.  Further, although right internal carotid artery 
stenosis of up to 60 percent was identified in May 1994, 
surgical intervention was not recommended.  Thus, although 
fault on the part of VA need not be shown under the 
applicable law and regulations, it is clear that VA neglected 
to examine the veteran with sufficient frequency or make 
necessary treatment recommendations.

Furthermore, the Board observes that additional disability 
has resulted from VA right carotid artery treatment.  
According to the May 2006 examiner, the veteran's right eye 
pain could be secondary to ischemia secondary to carotid 
blockage and could be considered an additional disability 
secondary to complete right internal carotid artery 
occlusion.  According to Dr. Jittawait, at least part of the 
veteran's blurry vision was due to his carotid artery 
occlusion.  The Board therefore concludes that additional 
disability has occurred pursuant to VA treatment.  

Because additional disability from VA medical treatment has 
been shown, disability compensation shall be awarded in the 
same manner as if such disability were service-connected, and 
the veteran's claim is granted.  38 U.S.C.A. § 1151 (1991).

The evidence in this case is not overwhelmingly favorable to 
the veteran.  There are conflicting opinions regarding 
whether additional disability resulted from VA medical 
treatment, and there is no information as to whether the 
course of the veteran's right carotid artery condition 
reflected the condition's natural progression, occurring 
after the date of treatment.  See Gardner, supra.  However, 
the Board must interpret the evidence in the light most 
favorable to the veteran and to accord him the benefit of any 
doubt.  The Board, moreover, finds no reason of credit one 
medical opinion over another.  The evidence being in relative 
equipoise, therefore, the veteran must prevail.  38 U.S.C.A. 
§ 5107; Gilbert, supra.  


ORDER

Compensation under Title 38, United States Code, Section 
§ 1151 for total occlusion of the right carotid artery is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


